
	

113 HR 907 IH: Northern Virginia Metrorail Extension Act
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 907
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Connolly (for
			 himself and Mr. Moran) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize project development for projects to extend
		  Metrorail service in Northern Virginia, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Northern Virginia Metrorail Extension
			 Act.
		2.FindingsCongress finds the following:
			(1)The Washington Metropolitan Area Transit
			 Authority (Metro) maintains the second largest rail network in the
			 Nation.
			(2)Local and State
			 governments in the National Capital Region have led efforts to extend Metrorail
			 service, and any future Metrorail extension will be provided only with their
			 collaboration, consistent with local planning objectives.
			(3)In the most recent
			 draft strategic plan, Momentum: The Next Generation of Metro, Metro identifies
			 future expansion opportunities, including the Orange Line in Virginia from
			 Vienna to Centreville and the Blue Line in Virginia from Franconia-Springfield
			 to Prince William.
			(4)More than 120,000
			 Federal employees ride Metro to work, accounting for more than 40 percent of
			 the morning rush-hour ridership.
			(5)More than half of
			 Metro’s current stations are located on Federal property.
			(6)The Federal
			 government has partnered with the State and local governments to provide $300
			 million, consisting of $150 million in Federal funds to match $50 million each
			 from Virginia, Maryland, and the District of Columbia (Public Law 110–432),
			 over a 10-year period for safety and other capital improvements throughout the
			 Metro system.
			(7)Metro takes
			 580,000 cars off the road each day, eliminates the need for 1,400 lane miles of
			 highway, reduces gas consumption by 75 million gallons annually, and eliminates
			 more than 10,000 tons of greenhouse gas emissions annually.
			(8)Metrorail stations
			 encourage transit-oriented development, which is critical to protecting open
			 space throughout the region.
			(9)Metro stimulates
			 economic and job growth, and real estate near Metrorail stations is worth in
			 excess of $25 billion.
			(10)The Virginia
			 Department of Transportation and the Department of Rail and Public Transit
			 completed a Major Investment Study that concluded that a multimodal
			 transportation strategy is required to accommodate projected travel demand in
			 Virginia along Interstate Route 66 from Interstate Route 495 to the Centreville
			 and Haymarket communities, areas which would be served by the proposed Orange
			 Line extension.
			(11)The population of
			 the area to be served by the proposed Orange Line extension is expected to be
			 681,000 individuals by 2025, while employment in the area is projected to
			 increase to 362,000 individuals.
			(12)The population of
			 the area to be served by the proposed Blue and Yellow Line extensions grew by
			 120,000 people between 2000 and 2010, and continued growth of another 100,000
			 people is expected by 2020.
			(13)The Comprehensive
			 Plans for both Fairfax and Prince William counties identify the need to develop
			 alternative transit concepts, including an extension of the existing Metrorail
			 lines.
			(14)As a result of
			 military base realignments and closures, thousands of national defense-related
			 Federal and civilian jobs will shift from the area of Crystal City, Virginia,
			 which is served by Metrorail, to Fort Belvoir, Virginia, and the Engineer
			 Proving Ground in southern Fairfax, neither of which is currently served by
			 Metro.
			(15)Department of
			 Defense analysis shows many of those employees are coming from points south and
			 west.
			(16)Additional jobs
			 growth along the Richmond Highway (Route 1) corridor and Interstate Route 95 in
			 both Fairfax and Prince William counties, including communities like Mount
			 Vernon, Woodbridge, and Potomac Mills, adds further urgency to the need to
			 expand Metro service in Northern Virginia.
			(17)To ensure the
			 regional transportation network can accommodate projected growth, it is
			 critical that extensions of transit service are coordinated with local land use
			 planning, including the use of smart growth principles and transit-oriented
			 development.
			3.New fixed
			 guideway capital projects, Northern VirginiaThe following projects are deemed to have
			 entered the project development phase under section 5309(d)(1) of title 49,
			 United States Code:
			(1)Northern
			 Virginia—Extension of Metrorail Blue Line to include the Engineer Proving
			 Ground and the Interstate Route 95 corridor in Fairfax and Prince William
			 counties.
			(2)Northern
			 Virginia—Extension of Metrorail Orange Line to Centreville.
			(3)Northern
			 Virginia—Extension of Metrorail Yellow Line to the Richmond Highway (Route 1)
			 corridor in Fairfax and Prince William counties.
			
